Melvin Mayfield, Judge, dissenting. I cannot agree with the result reached by the majority opinion in this case because I do not think there is substantial evidence to support the Commission’s decision. The majority holds that three of appellant’s doctors said appellant had “reached her maximum medical improvement.” The problem is that these doctors were talking about a point in time after May 14, 1990. They did not say her healing period ended on May 14, 1990, and that is the last day for which the Commission allowed temporary disability. Dr. Steven Cathey concluded in a report dated May 9,1991, that “since the injury occurred well over a year ago, I believe the patient has reached maximal medical benefit and could be released to return to work... .” (Emphasis added.) Dr. Carl Goodman said in a report dated September 16, 1991, that “I feel like this lady had probably reached maximum medical improvement.” Also, Dr. Randolph Taylor said in a note dated September 26, 1991, “I am in agreement with Dr. Goodman that she’s reached her maximal medical improvement.” Thus, the evidence relied upon does not support the Commission’s finding that appellant’s healing period ended on May 14, 1990. In fact, the Commission really does not rely upon the doctors for its holding. The Commission says that appellant’s healing period ended because: Claimant testified that she would still be working for the respondent had she not been laid off. Thus, by the claimant’s own admission, she was physically capable of performing that work. First, appellant’s testimony was that if she had not been laid off, “I would probably still be working there.” (Emphasis supplied.) Secondly, being “physically capable” of performing work is not the same as having reached the end of the healing period. As we said in J.A. Riggs Tractor Co. v. Etzkorn, 30 Ark. App. 200, 785 S.W.2d 51 (1990): The healing period is defined as that period for healing of the injury resulting from the accident which continues until the employee is as far restored as the permanent character of the injury will permit. If the underlying condition causing the disability has become more stable and if nothing further in the way of treatment will improve the condition, the healing period has ended. Mad Butcher, Inc. v. Parker, 4 Ark. App. 126, 628 S.W.2d 582 (1982). Conversely, the healing period has not ended so long as treatment is administered for the healing and alleviation of the condition. 30 Ark. App. at 203, 785 S.W.2d at 53 (emphasis added). Thus, “the healing period has not ended so long as treatment is administered for the healing and alleviation of the condition.” That, obviously, is the purpose of and the reason for the weight-loss program allowed by the law judge and the Commission in this case. The Commission’s opinion states: The remaining issue on appeal involves the claimant’s entitlement to a weight reduction program. Such a program has been recommended by the claimant’s physicians, therefore, we find under the facts in this case that it is reasonable and necessary in relation to the claimant’s com-pensable injury. (Emphasis added.) It therefore follows as night follows day that under the law and the facts found by the Commission, the appellant’s healing period has not ended because the treatment that is reasonable and necessary in relation to her injury has not been administered. The law judge allowed temporary total disability benefits through appellant’s healing period and the Commission cut off those benefits after May 14, 1990. I think there may be evidence to support the disallowance of total disability at the end of one year after May 14, 1990. The doctors agree on that point. But I do not think the evidence supports the disallowance of temporary total disability before that point. Appellant was terminated approximately one month after she returned to work on May 14, 1990. She did find another job doing telephone solicitation work for Olan Mills for approximately one month, but she has not been able to find any other work that she was able to do. The Commission placed great emphasis upon the fact that appellant helped her husband at times at his service station, but appellant testified that this was a self-service station and she mainly ran the cash register. It is obvious that appellant has not been confined to bed every day since her injury, but Larson says that “the disability period is not automatically terminated merely because claimant obtains some employment, if maximum recovery had not been achieved at the time.” 1C Larson, The Law of Workmen’s Compensation § 57.12(d) at 10-47 (1993). Also, the fact that appellant thought she could have performed the duties of some jobs that she did not get does not mean that her healing period ended on May 14, 1990. Until the doctors said approximately one year later that appellant had reached maximum medical benefit, there is no substantial evidence to support the Commission’s decision to stop the temporary total disability benefits. Logically, this would mean that the weight-loss program is no longer needed for treatment of appellant’s injury, but I suppose that since no one questions that point the appellant is still entitled to the program. Unless the Commission’s opinion is modified to cut off the temporary total disability only on May 14, 1991, I do not think it would be supported by substantial evidence. I would reverse and remand. Cooper and Robbins, JJ., join this dissent.